Name: Political and Security Committee Decision (CFSP) 2015/2201 of 13 November 2015 on the acceptance of third States' contributions to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/5/2015)
 Type: Decision
 Subject Matter: European construction;  Europe;  cooperation policy;  politics and public safety
 Date Published: 2015-11-28

 28.11.2015 EN Official Journal of the European Union L 313/41 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/2201 of 13 November 2015 on the acceptance of third States' contributions to the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (EUAM Ukraine/5/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/486/CFSP of 22 July 2014 on the European Union Advisory Mission for Civilian Security Sector Reform Ukraine (EUAM Ukraine) (1), Whereas: (1) Pursuant to Article 10(3) of Decision 2014/486/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on the acceptance of proposed contributions to EUAM Ukraine by third States. (2) The Civilian Operation Commander recommended that the PSC accept the proposed contributions from Georgia to EUAM Ukraine and to consider the contribution as significant. (3) Georgia should be exempted from financial contributions to the budget of EUAM Ukraine, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from Georgia to EUAM Ukraine is accepted and considered to be significant. 2. Georgia is exempted from financial contributions to the budget of EUAM Ukraine. Article 2 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 13 November 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 217, 23.7.2014, p. 42.